

	

		II

		109th CONGRESS

		1st Session

		S. 1447

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 21, 2005

			Mr. Grassley (for

			 himself and Mr. Baucus) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to make technical corrections, and for other purposes.

	

	

		1.Short title; amendment of

			 1986 Code; table of contents

			(a)Short

			 titleThis Act may be cited

			 as the Tax Technical Corrections Act

			 of 2005.

			(b)Amendment of

			 1986 CodeExcept as otherwise

			 expressly provided, whenever in this Act an amendment or repeal is expressed in

			 terms of an amendment to, or repeal of, a section or other provision, the

			 reference shall be considered to be made to a section or other provision of the

			 Internal Revenue Code of 1986.

			(c)Table of

			 contentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title;

				amendment of 1986 Code; table of contents.

					Sec. 2. Amendments

				related to the American Jobs Creation Act of 2004.

					Sec. 3. Amendments

				related to the Working Families Tax Relief Act of 2004.

					Sec. 4. Amendments

				related to the Jobs and Growth Tax Relief Reconciliation Act of

				2003.

					Sec. 5. Amendment related to the Victims of Terrorism Tax

				Relief Act of 2001.

					Sec. 6. Amendment

				related to the Transportation Equity Act for the 21st Century.

					Sec. 7. Amendments

				related to the Taxpayer Relief Act of 1997.

					Sec. 8. Clerical

				corrections.

					Sec. 9. Other

				corrections related to the American Jobs Creation Act of 2004.

				

			2.Amendments related to

			 the American Jobs Creation Act of 2004

			(a)Amendments

			 related to section 102 of the Act

				(1)Paragraph (1) of section 199(b) is amended

			 by striking the employer and inserting the

			 taxpayer.

				(2)Paragraph (2) of section 199(b) is amended

			 to read as follows:

					

						(2)W–2

				wagesFor purposes of this

				section, the term W–2 wages means, with respect to any person for

				any taxable year of such person, the sum of the amounts described in paragraphs

				(3) and (8) of section 6051(a) paid by such person with respect to employment

				of employees by such person during the calendar year ending during such taxable

				year. Such term shall not include any amount which is not properly included in

				a return filed with the Social Security Administration on or before the 60th

				day after the due date (including extensions) for such

				return.

						.

				(3)Subparagraph (B) of section 199(c)(1) is

			 amended by inserting and at the end of clause (i), by striking

			 clauses (ii) and (iii), and by inserting after clause (i) the following:

					

						(ii)other expenses, losses, or deductions

				(other than the deduction allowed under this section), which are properly

				allocable to such

				receipts.

						.

				(4)Paragraph (2) of section 199(c) is amended

			 to read as follows:

					

						(2)Allocation

				methodThe Secretary shall

				prescribe rules for the proper allocation of items described in paragraph (1)

				for purposes of determining qualified production activities income. Such rules

				shall provide for the proper allocation of items whether or not such items are

				directly allocable to domestic production gross

				receipts.

						.

				(5)Subparagraph (A) of section 199(c)(4) is

			 amended by striking clauses (ii) and (iii) and inserting the following new

			 clauses:

					

						(ii)in the case of a taxpayer engaged in the

				active conduct of a construction trade or business, construction of real

				property performed in the United States by the taxpayer in the ordinary course

				of such trade or business, or

						(iii)in the case of a taxpayer engaged in the

				active conduct of an engineering or architectural services trade or business,

				engineering or architectural services performed in the United States by the

				taxpayer in the ordinary course of such trade or business with respect to the

				construction of real property in the United

				States.

						.

				(6)Subparagraph (B) of section 199(c)(4) is

			 amended by striking and at the end of clause (i), by striking

			 the period at the end of clause (ii) and inserting , or, and by

			 adding at the end the following:

					

						(iii)the lease, rental, license, sale, exchange,

				or other disposition of

				land.

						.

				(7)Paragraph (4) of section 199(c) is amended

			 by adding at the end the following new subparagraphs:

					

						(C)Special rule for

				certain government contractsGross receipts derived from the manufacture

				or production of any property described in subparagraph (A)(i)(I) shall be

				treated as meeting the requirements of subparagraph (A)(i) if—

							(i)such property is manufactured or produced

				by the taxpayer pursuant to a contract with the Federal Government, and

							(ii)the Federal Acquisition Regulation requires

				that title or risk of loss with respect to such property be transferred to the

				Federal Government before the manufacture or production of such property is

				complete.

							(D)Partnerships

				owned by expanded affiliated groupsFor purposes of this paragraph, if all of

				the interests in the capital and profits of a partnership are owned by members

				of a single expanded affiliated group at all times during the taxable year of

				such partnership, the partnership and all members of such group shall be

				treated as a single taxpayer during such

				period.

						.

				(8)Paragraph (1) of section 199(d) is amended

			 to read as follows:

					

						(1)Application of

				section to pass-thru entities

							(A)Partnerships and

				s corporationsIn the case of

				a partnership or S corporation—

								(i)this section shall be applied at the

				partner or shareholder level,

								(ii)each partner or shareholder shall take into

				account such person’s allocable share of each item described in subparagraph

				(A) or (B) of subsection (c)(1) (determined without regard to whether the items

				described in such subparagraph (A) exceed the items described in such

				subparagraph (B)), and

								(iii)each partner or shareholder shall be

				treated for purposes of subsection (b) as having W–2 wages for the taxable year

				in an amount equal to the lesser of—

									(I)such person’s allocable share of the W–2

				wages of the partnership or S corporation for the taxable year (as determined

				under regulations prescribed by the Secretary), or

									(II)2 times 9 percent of so much of such

				person’s qualified production activities income as is attributable to items

				allocated under clause (ii) for the taxable year.

									(B)Trusts and

				estatesIn the case of a

				trust or estate—

								(i)the items referred to in subparagraph

				(A)(ii) (as determined therein) and the W–2 wages of the trust or estate for

				the taxable year, shall be apportioned between the beneficiaries and the

				fiduciary (and among the beneficiaries) under regulations prescribed by the

				Secretary, and

								(ii)for purposes of paragraph (2), adjusted

				gross income of the trust or estate shall be determined as provided in section

				67(e) with the adjustments described in such paragraph.

								(C)RegulationsThe Secretary may prescribe rules requiring

				or restricting the allocation of items and wages under this paragraph and may

				prescribe such reporting requirements as the Secretary determines

				appropriate.

							.

				(9)Paragraph (3) of section 199(d) is amended

			 to read as follows:

					

						(3)Agricultural and

				horticultural cooperatives

							(A)Deduction allowed

				to patronsAny person who

				receives a qualified payment from a specified agricultural or horticultural

				cooperative shall be allowed for the taxable year in which such payment is

				received a deduction under subsection (a) equal to the portion of the deduction

				allowed under subsection (a) to such cooperative which is—

								(i)allowed with respect to the portion of the

				qualified production activities income to which such payment is attributable,

				and

								(ii)identified by such cooperative in a written

				notice mailed to such person during the payment period described in section

				1382(d).

								(B)Cooperative

				denied deduction for portion of qualified paymentsThe

				taxable income of a specified agricultural or horticultural cooperative shall

				not be reduced under section 1382 by reason of that portion of any qualified

				payment as does not exceed the deduction allowable under subparagraph (A) with

				respect to such payment.

							(C)Taxable income

				of cooperatives determined without regard to certain deductionsFor purposes of this section, the taxable

				income of a specified agricultural or horticultural cooperative shall be

				computed without regard to any deduction allowable under subsection (b) or (c)

				of section 1382 (relating to patronage dividends, per-unit retain allocations,

				and nonpatronage distributions).

							(D)Special rule for

				marketing cooperativesFor

				purposes of this section, a specified agricultural or horticultural cooperative

				described in subparagraph (F)(ii) shall be treated as having manufactured,

				produced, grown, or extracted in whole or significant part any qualifying

				production property marketed by the organization which its patrons have so

				manufactured, produced, grown, or extracted.

							(E)Qualified

				paymentFor purposes of this

				paragraph, the term qualified payment means, with respect to any

				person, any amount which—

								(i)is described in paragraph (1) or (3) of

				section 1385(a),

								(ii)is received by such person from a specified

				agricultural or horticultural cooperative, and

								(iii)is attributable to qualified production

				activities income with respect to which a deduction is allowed to such

				cooperative under subsection (a).

								(F)Specified

				agricultural or horticultural cooperativeFor purposes of this paragraph, the term

				specified agricultural or horticultural cooperative means an

				organization to which part I of subchapter T applies which is engaged—

								(i)in the manufacturing, production, growth,

				or extraction in whole or significant part of any agricultural or horticultural

				product, or

								(ii)in the marketing of agricultural or

				horticultural

				products.

								.

				(10)Clause (i) of section 199(d)(4)(B) is

			 amended—

					(A)by striking 50 percent and

			 inserting more than 50 percent, and

					(B)by striking 80 percent and

			 inserting at least 80 percent.

					(11)(A)Paragraph (6) of section 199(d) is amended

			 to read as follows:

						

							(6)Coordination

				with minimum taxFor purposes

				of determining alternative minimum taxable income under section 55—

								(A)the deduction under this section shall be

				determined without regard to any adjustments under sections 56 through 59,

				and

								(B)in the case of a corporation, subsection

				(a)(1)(B) shall be applied by substituting alternative minimum taxable

				income for taxable

				income.

								.

					(B)Paragraph (2) of section 199(a) is amended

			 by striking subsections (d)(1) and (d)(6) and inserting

			 subsection (d)(1).

					(12)Subsection (d) of section 199 is amended by

			 redesignating paragraph (7) as paragraph (8) and by inserting after paragraph

			 (6) the following new paragraph:

					

						(7)Unrelated

				business taxable incomeFor

				purposes of determining the tax imposed by section 511, subsection (a)(1)(B)

				shall be applied by substituting unrelated business taxable

				income for taxable

				income.

						.

				(13)Subsection (d) of section 199, as amended

			 by the preceding paragraphs of this subsection, is further amended by

			 redesignating paragraph (8) as paragraph (9) and by inserting after paragraph

			 (7) the following new paragraph:

					

						(8)Coordination

				with carryover of net operating lossThe deduction allowable under this section

				shall not be taken into account for purposes of computing taxable income under

				section

				172(b)(2).

						.

				(14)Paragraph (9) of section 199(d), as

			 redesignated by the preceding paragraphs of this subsection, is amended by

			 inserting , including regulations which prevent more than 1 taxpayer

			 from being allowed a deduction under this section with respect to any activity

			 described in subsection (c)(4)(A)(i) before the period at the

			 end.

				(15)Clause (i) of section 163(j)(6)(A) is

			 amended by striking and at the end of subclause (II), by

			 redesignating subclause (III) as subclause (IV), and by inserting after

			 subclause (II) the following new subclause:

					

						(III)any deduction allowable under section 199,

				and

						.

				(16)Paragraph (2) of section 170(b) is amended

			 by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E),

			 respectively, and by inserting after subparagraph (B) the following new

			 subparagraph:

					

						(C)section

				199,

						.

				(17)Paragraph (1) of section 613A(d) is amended

			 by redesignating subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and

			 (E), respectively, and by inserting after subparagraph (A) the following new

			 subparagraph:

					

						(B)any deduction allowable under section

				199,

						.

				(18)Subsection (e) of section 102 of the

			 American Jobs Creation Act of 2004 is amended to read as follows:

					

						(e)Effective

				date

							(1)In

				generalThe amendments made

				by this section shall apply to taxable years beginning after December 31,

				2004.

							(2)Application to

				pass-thru entities, etcIn

				determining the deduction under section 199 of the Internal Revenue Code of

				1986 (as added by this section), items arising from a taxable year of a

				partnership, S corporation, estate, or trust beginning before January 1, 2005,

				shall not be taken into account for purposes of subsection (d)(1) of such

				section.

							.

				(b)Amendments

			 related to section 231 of the Act

				(1)Clause (ii) of section 1361(c)(1)(A) is

			 amended by inserting (and their estates) after all

			 members of the family.

				(2)Subparagraph (C) of section 1361(c)(1) is

			 amended to read as follows:

					

						(C)Effect of

				adoption, etcFor purposes of

				this paragraph, any legally adopted child of an individual, any child who is

				lawfully placed with an individual for legal adoption by the individual, and

				any eligible foster child of an individual (within the meaning of section

				152(f)(1)(C)), shall be treated as a child of such individual by

				blood.

						.

				(c)Amendment

			 related to section 235 of the ActSubsection (b) of section 235 of the

			 American Jobs Creation Act of 2004 is amended by striking taxable years

			 beginning and inserting transfers.

			(d)Amendments

			 related to section 243 of the Act

				(1)Paragraph (7) of section 856(c) is amended

			 to read as follows:

					

						(7)Rules of

				application for failure to satisfy paragraph

				(4)

							(A)In

				generalA corporation, trust,

				or association that fails to meet the requirements of paragraph (4) (other than

				a failure to meet the requirements of paragraph (4)(B)(iii) which is described

				in subparagraph (B)(i) of this paragraph) for a particular quarter shall

				nevertheless be considered to have satisfied the requirements of such paragraph

				for such quarter if—

								(i)following the corporation, trust, or

				association’s identification of the failure to satisfy the requirements of such

				paragraph for a particular quarter, a description of each asset that causes the

				corporation, trust, or association to fail to satisfy the requirements of such

				paragraph at the close of such quarter of any taxable year is set forth in a

				schedule for such quarter filed in accordance with regulations prescribed by

				the Secretary,

								(ii)the failure to meet the requirements of

				such paragraph for a particular quarter is due to reasonable cause and not due

				to willful neglect, and

								(iii)(I)the corporation, trust, or association

				disposes of the assets set forth on the schedule specified in clause (i) within

				6 months after the last day of the quarter in which the corporation, trust or

				association’s identification of the failure to satisfy the requirements of such

				paragraph occurred or such other time period prescribed by the Secretary and in

				the manner prescribed by the Secretary, or

									(II)the requirements of such paragraph are

				otherwise met within the time period specified in subclause (I).

									(B)Rule for certain

				de minimis failuresA

				corporation, trust, or association that fails to meet the requirements of

				paragraph (4)(B)(iii) for a particular quarter shall nevertheless be considered

				to have satisfied the requirements of such paragraph for such quarter

				if—

								(i)such failure is due to the ownership of

				assets the total value of which does not exceed the lesser of—

									(I)1 percent of the total value of the trust’s

				assets at the end of the quarter for which such measurement is done, and

									(II)$10,000,000, and

									(ii)(I)the corporation, trust, or association,

				following the identification of such failure, disposes of assets in order to

				meet the requirements of such paragraph within 6 months after the last day of

				the quarter in which the corporation, trust or association’s identification of

				the failure to satisfy the requirements of such paragraph occurred or such

				other time period prescribed by the Secretary and in the manner prescribed by

				the Secretary, or

									(II)the requirements of such paragraph are

				otherwise met within the time period specified in subclause (I).

									(C)Tax

								(i)Tax

				imposedIf subparagraph (A)

				applies to a corporation, trust, or association for any taxable year, there is

				hereby imposed on such corporation, trust, or association a tax in an amount

				equal to the greater of—

									(I)$50,000, or

									(II)the amount determined (pursuant to

				regulations promulgated by the Secretary) by multiplying the net income

				generated by the assets described in the schedule specified in subparagraph

				(A)(i) for the period specified in clause (ii) by the highest rate of tax

				specified in section 11.

									(ii)PeriodFor purposes of clause (i)(II), the period

				described in this clause is the period beginning on the first date that the

				failure to satisfy the requirements of such paragraph (4) occurs as a result of

				the ownership of such assets and ending on the earlier of the date on which the

				trust disposes of such assets or the end of the first quarter when there is no

				longer a failure to satisfy such paragraph (4).

								(iii)Administrative

				provisionsFor purposes of

				subtitle F, the taxes imposed by this subparagraph shall be treated as excise

				taxes with respect to which the deficiency procedures of such subtitle

				apply.

								.

				(2)Subsection (m) of section 856 is amended by

			 adding at the end the following new paragraph:

					

						(6)Transition

				rule

							(A)In

				generalNotwithstanding

				paragraph (2)(C), securities held by a trust shall not be considered securities

				held by the trust for purposes of subsection (c)(4)(B)(iii)(III) if such

				securities—

								(i)were held by such trust on October 22,

				2004, and continuously thereafter, and

								(ii)would not be taken into account for

				purposes of such subsection by reason of paragraph (7)(C) of subsection (c) (as

				in effect on October 22, 2004) if the amendments made by section 243 of the

				American Jobs Creation Act of 2004 had never been enacted.

								(B)Rule not to

				apply to securities held after maturity dateSubparagraph (A) shall not apply with

				respect to any security after the latest maturity date under the contract (as

				in effect on October 22, 2004) taking into account any renewal or extension

				permitted under the contract if such renewal or extension does not

				significantly modify any other terms of the contract.

							(C)SuccessorsIf the successor of a trust to which this

				paragraph applies acquires securities in a transaction to which section 381

				applies, such trusts shall be treated as a single entity for purposes of

				determining the holding period of such securities under subparagraph

				(A)(i).

							.

				(3)Subparagraph (E) of section 857(b)(2) is

			 amended by striking section 856(c)(7)(B)(iii), and section

			 856(g)(1). and inserting section 856(c)(7)(C), and section

			 856(g)(5).

				(4)Subsection (g) of section 243 of the

			 American Jobs Creation Act of 2004 is amended to read as follows:

					

						(g)Effective

				dates

							(1)Subsections

				(a) and

				(b)The amendments made by subsections (a) and

				(b) shall apply to taxable years beginning after December 31, 2000.

							(2)Subsections

				(c) and

				(e)The amendments made by subsections (c) and

				(e) shall apply to taxable years beginning after the date of the enactment of

				this Act.

							(3)Subsection

				(d)The amendment made by subsection (d) shall

				apply to transactions entered into after December 31, 2004.

							(4)Subsection

				(f)

								(A)The amendment made by paragraph (1) of

				subsection (f) shall apply to failures with respect to which the requirements

				of subparagraph (A) or (B) of section 856(c)(7) of the Internal Revenue Code of

				1986 (as added by such paragraph) are satisfied after the date of the enactment

				of this Act.

								(B)The amendment made by paragraph (2) of

				subsection (f) shall apply to failures with respect to which the requirements

				of paragraph (6) of section 856(c) of the Internal Revenue Code of 1986 (as

				amended by such paragraph) are satisfied after the date of the enactment of

				this Act.

								(C)The amendments made by paragraph (3) of

				subsection (f) shall apply to failures with respect to which the requirements

				of paragraph (5) of section 856(g) of the Internal Revenue Code of 1986 (as

				added by such paragraph) are satisfied after the date of the enactment of this

				Act.

								(D)The amendment made by paragraph (4) of

				subsection (f) shall apply to taxable years ending after the date of the

				enactment of this Act.

								(E)The amendments made by paragraph (5) of

				subsection (f) shall apply to statements filed after the date of the enactment

				of this

				Act.

								.

				(e)Amendments

			 related to section 244 of the Act

				(1)Paragraph (2) of section 181(d) is amended

			 by striking the last sentence in subparagraph (A), by redesignating

			 subparagraph (B) as subparagraph (C), and by inserting after subparagraph (A)

			 the following new subparagraph:

					

						(B)Special rules

				for television seriesIn the

				case of a television series—

							(i)each episode of such series shall be

				treated as a separate production, and

							(ii)only the first 44 episodes of such series

				shall be taken into

				account.

							.

				(2)Subparagraph (C) of section 1245(a)(2) is

			 amended by inserting 181, after 179B,.

				(f)Amendment

			 related to section 245 of the ActSubsection (b) of section 45G is amended to

			 read as follows:

				

					(b)LimitationThe credit allowed under subsection (a) for

				any taxable year shall not exceed the product of—

						(1)$3,500, and

						(2)the sum of—

							(A)the number of miles of railroad track owned

				or leased by the eligible taxpayer as of the close of the taxable year,

				and

							(B)the number of miles of railroad track

				assigned for purposes of this subsection to the eligible taxpayer by a Class II

				or Class III railroad which owns or leases such railroad track as of the close

				of the taxable year.

							Any mile which is assigned by a

				taxpayer under paragraph (2)(B) may not be taken into account by such taxpayer

				under paragraph

				(2)(A)..

			(g)Amendments

			 related to section 248 of the Act

				(1)Subsection (c) of section 1356 is

			 amended—

					(A)by striking paragraph (3), and

					(B)by adding at the end of paragraph (2) the

			 following new flush sentence:

						

							Such term shall not include any core

				qualifying

				activities.

							.

					(2)The last sentence of section 1354(b) is

			 amended by inserting on or after only if

			 made.

				(h)Amendment

			 related to section 301 of the ActSection 6427 is amended by striking

			 subsection (f).

			(i)Amendment

			 related to section 314 of the ActParagraph (2) of section 55(c) is amended

			 by striking regular tax and inserting regular tax

			 liability.

			(j)Amendments

			 related to section 322 of the Act

				(1)Subparagraph (C) of section 49(a)(1) is

			 amended by inserting and at the end of clause (i), by striking

			 and at the end of clause (ii), and by striking clause

			 (iii).

				(2)(A)Subparagraph (B) of section 194(b)(1) is

			 amended to read as follows:

						

							(B)Dollar

				limitationThe aggregate

				amount of reforestation expenditures which may be taken into account under

				subparagraph (A) with respect to each qualified timber property for any taxable

				year shall not exceed—

								(i)except as provided in clause (ii) or (iii),

				$10,000,

								(ii)in the case of a separate return by a

				married individual (as defined in section 7703), $5,000, and

								(iii)in the case of a trust,

				zero.

								.

					(B)Paragraph (4) of section 194(c) is amended

			 to read as follows:

						

							(4)Treatment of

				trusts and estatesThe

				aggregate amount of reforestation expenditures incurred by any trust or estate

				shall be apportioned between the income beneficiaries and the fiduciary under

				regulations prescribed by the Secretary. Any amount so apportioned to a

				beneficiary shall be taken into account as expenditures incurred by such

				beneficiary in applying this section to such

				beneficiary.

							.

					(3)Subparagraph (C) of section 1245(a)(2) is

			 amended by striking or 193 and inserting 193, or

			 194.

				(k)Amendments

			 related to section 336 of the Act

				(1)Clause (iv) of section 168(k)(2)(A) is

			 amended by striking subparagraphs (B) and (C) and inserting

			 subparagraph (B) or (C).

				(2)Clause (iii) of section 168(k)(4)(B) is

			 amended by striking and paragraph (2)(C) and inserting or

			 paragraph (2)(C) (as so modified).

				(l)Amendment

			 related to section 402 of the ActParagraph (2) of section 904(g) is amended

			 to read as follows:

				

					(2)Overall domestic

				lossFor purposes of this

				subsection—

						(A)In

				generalThe term

				overall domestic loss means—

							(i)with respect to any qualified taxable year,

				the domestic loss for such taxable year to the extent such loss offsets taxable

				income from sources without the United States for the taxable year or for any

				preceding qualified taxable year by reason of a carryback, and

							(ii)with respect to any other taxable year, the

				domestic loss for such taxable year to the extent such loss offsets taxable

				income from sources without the United States for any preceding qualified

				taxable year by reason of a carryback.

							(B)Domestic

				lossFor purposes of

				subparagraph (A), the term domestic loss means the amount by which

				the gross income for the taxable year from sources within the United States is

				exceeded by the sum of the deductions properly apportioned or allocated thereto

				(determined without regard to any carryback from a subsequent taxable

				year).

						(C)Qualified taxable

				yearFor purposes of

				subparagraph (A), the term qualified taxable year means any

				taxable year for which the taxpayer chose the benefits of this

				subpart.

						.

			(m)Amendment

			 related to section 403 of the ActSection 403 of the American Jobs Creation

			 Act of 2004 is amended by adding at the end the following new

			 subsection:

				

					(d)Transition

				ruleIf the taxpayer elects

				(at such time and in such form and manner as the Secretary of the Treasury may

				prescribe) to have the rules of this subsection apply—

						(1)the amendments made by this section shall

				not apply to taxable years beginning after December 31, 2002, and before

				January 1, 2005, and

						(2)in the case of taxable years beginning

				after December 31, 2004, clause (iv) of section 904(d)(4)(C) of the Internal

				Revenue Code of 1986 (as amended by this section) shall be applied by

				substituting January 1, 2005 for January 1, 2003

				both places it

				appears.

						.

			(n)Amendments

			 related to section 413 of the Act

				(1)Subsection (b) of section 532 is amended by

			 striking paragraph (2) and redesignating paragraphs (3) and (4) as paragraphs

			 (2) and (3), respectively.

				(2)Subsection (b) of section 535 is amended by

			 adding at the end the following new paragraph:

					

						(10)Controlled

				foreign corporationsThere

				shall be allowed as a deduction the amount of the corporation’s income for the

				taxable year which is included in the gross income of a United States

				shareholder under section 951(a). In the case of any corporation the

				accumulated taxable income of which would (but for this sentence) be determined

				without allowance of any deductions, the deduction under this paragraph shall

				be allowed and shall be appropriately adjusted to take into account any

				deductions which reduced such

				inclusion.

						.

				(o)Amendment

			 related to section 415 of the ActSubparagraph (D) of section 904(d)(2) is

			 amended by inserting as in effect before its repeal after

			 section 954(f).

			(p)Amendments

			 related to section 418 of the Act

				(1)The second sentence of section 897(h)(1) is

			 amended—

					(A)by striking any distribution

			 and all that follows through any class of stock and inserting

			 any distribution by a real estate investment trust with respect to any

			 class of stock, and

					(B)by striking the taxable year

			 and inserting the 1-year period ending on the date of the

			 distribution.

					(2)Subsection (c) of section 418 of the

			 American Jobs Creation Act of 2004 is amended by striking taxable years

			 beginning after the date of the enactment of this Act and inserting

			 any distribution by a real estate investment trust which is treated as a

			 deduction for a taxable year of such trust beginning after the date of the

			 enactment of this Act.

				(q)Amendments

			 related to section 422 of the Act

				(1)Subparagraph (B) of section 965(a)(2) is

			 amended by inserting from another controlled foreign corporation in such

			 chain of ownership before , but only to the

			 extent.

				(2)Subparagraph (A) of section 965(b)(2) is

			 amended by inserting cash before

			 dividends.

				(3)Paragraph (3) of section 965(b) is amended

			 by adding at the end the following: The Secretary may prescribe such

			 regulations as may be necessary or appropriate to prevent the avoidance of the

			 purposes of this paragraph, including regulations which provide that cash

			 dividends shall not be taken into account under subsection (a) to the extent

			 such dividends are attributable to the direct or indirect transfer (including

			 through the use of intervening entities or capital contributions) of cash or

			 other property from a related person (as so defined) to a controlled foreign

			 corporation..

				(4)Paragraph (1) of section 965(c) is amended

			 to read as follows:

					

						(1)Applicable

				financial statementThe term

				applicable financial statement means—

							(A)with respect to a United States shareholder

				which is required to file a financial statement with the Securities and

				Exchange Commission (or which is included in such a statement so filed by

				another person), the most recent audited annual financial statement (including

				the notes which form an integral part of such statement) of such shareholder

				(or which includes such shareholder)—

								(i)which was so filed on or before June 30,

				2003, and

								(ii)which was certified on or before June 30,

				2003, as being prepared in accordance with generally accepted accounting

				principles, and

								(B)with respect to any other United States

				shareholder, the most recent audited financial statement (including the notes

				which form an integral part of such statement) of such shareholder (or which

				includes such shareholder)—

								(i)which was certified on or before June 30,

				2003, as being prepared in accordance with generally accepted accounting

				principles, and

								(ii)which is used for the purposes of a

				statement or report—

									(I)to creditors,

									(II)to shareholders, or

									(III)for any other substantial nontax

				purpose.

									.

				(5)Paragraph (2) of section 965(d) is amended

			 by striking properly allocated and apportioned and inserting

			 directly allocable.

				(6)Subsection (d) of section 965 is amended by

			 adding at the end the following new paragraph:

					

						(4)Coordination

				with section 78Section 78

				shall not apply to any tax which is not allowable as a credit under section 901

				by reason of this

				subsection.

						.

				(7)The last sentence of section 965(e)(1) is

			 amended by inserting which are imposed by foreign countries and

			 possessions of the United States and are after

			 taxes.

				(8)Subsection (f) of section 965 is amended by

			 inserting on or before before the due

			 date.

				(r)Amendments

			 related to section 501 of the Act

				(1)Subparagraph (A) of section 164(b)(5) is

			 amended to read as follows:

					

						(A)Election to

				deduct State and local sales taxes in lieu of State and local Income

				taxesAt the election of the

				taxpayer for the taxable year, subsection (a) shall be applied—

							(i)without regard to the reference to State

				and local income taxes, and

							(ii)as if State and local general sales taxes

				were referred to in a paragraph

				thereof.

							.

				(2)Clause (ii) of section 56(b)(1)(A) is

			 amended by inserting or clause (ii) of section 164(b)(5)(A)

			 before the period at the end.

				(s)Amendments

			 related to section 708 of the ActSection 708 of the American Jobs Creation

			 Act of 2004 is amended—

				(1)in subsection (a), by striking

			 contract commencement date and inserting construction

			 commencement date, and

				(2)by redesignating subsection (d) as

			 subsection (e) and inserting after subsection (c) the following new

			 subsection:

					

						(d)Certain

				adjustments not to applySection 481 of the Internal Revenue Code of

				1986 shall not apply with respect to any change in the method of accounting

				which is required by this

				section.

						.

				(t)Amendments

			 related to section 710 of the Act

				(1)Clause (ii) of section 45(b)(4)(B) is

			 amended by striking the date of the enactment of this Act and

			 inserting January 1, 2005,.

				(2)Clause (ii) of section 45(c)(3)(A) is

			 amended by inserting or any nonhazardous lignin waste material

			 after cellulosic waste material.

				(3)Subsection (e) of section 45 is amended by

			 striking paragraph (6).

				(4)(A)Paragraph (9) of section 45(e) is amended

			 to read as follows:

						

							(9)Coordination

				with credit for producing fuel from a nonconventional source

								(A)In

				generalThe term

				qualified facility shall not include any facility which produces

				electricity from gas derived from the biodegradation of municipal solid waste

				if such biodegradation occurred in a facility (within the meaning of section

				29) the production from which is allowed as a credit under section 29 for the

				taxable year or any prior taxable year.

								(B)Refined coal

				facilitiesThe term

				refined coal production facility shall not include any facility

				the production from which is allowed as a credit under section 29 for the

				taxable year or any prior taxable

				year.

								.

					(B)Subparagraph (C) of section 45(e)(8) is

			 amended by striking and (9).

					(5)Subclause (I) of section 168(e)(3)(B)(vi)

			 is amended to read as follows:

					

						(I)is described in subparagraph (A) of section

				48(a)(3) (or would be so described if solar and wind were

				substituted for solar in clause (i) thereof and the last

				sentence of such section did not apply to such

				subparagraph),

						.

				(6)Paragraph (4) of section 710(g) of the

			 American Jobs Creation Act of 2004 is amended by striking January 1,

			 2004 and inserting January 1, 2005.

				(u)Amendment

			 related to section 801 of the ActParagraph (3) of section 7874(a) is amended

			 to read as follows:

				

					(3)Coordination

				with subsection (b)A corporation which is treated as a

				domestic corporation under subsection (b) shall not be treated as a surrogate

				foreign corporation for purposes of paragraph

				(2)(A).

					.

			(v)Amendments

			 related to section 804 of the Act

				(1)Subparagraph (C) of section 877(g)(2) is

			 amended by striking section 7701(b)(3)(D)(ii) and inserting

			 section 7701(b)(3)(D).

				(2)Subsection (n) of section 7701 is amended

			 to read as follows:

					

						(n)Special rules

				for determining when an individual is no longer a United States citizen or

				long-Term residentFor

				purposes of this chapter—

							(1)United States

				citizensAn individual who

				would (but for this paragraph) cease to be treated as a citizen of the United

				States shall continue to be treated as a citizen of the United States until

				such individual—

								(A)gives notice of an expatriating act (with

				the requisite intent to relinquish citizenship) to the Secretary of State,

				and

								(B)provides a statement in accordance with

				section 6039G (if such a statement is otherwise required).

								(2)Long-term

				residentsA long-term

				resident (as defined in section 877(e)(2)) who would (but for this paragraph)

				be described in section 877(e)(1) shall be treated as a lawful permanent

				resident of the United States and as not described in section 877(e)(1) until

				such individual—

								(A)gives notice of termination of residency

				(with the requisite intent to terminate residency) to the Secretary of Homeland

				Security, and

								(B)provides a statement in accordance with

				section 6039G (if such a statement is otherwise

				required).

								.

				(w)Amendment

			 related to section 811 of the ActSubsection (c) of section 811 of the

			 American Jobs Creation Act of 2004 is amended by inserting and which

			 were not filed before such date before the period at the end.

			(x)Amendments

			 related to section 812 of the Act

				(1)Subsection (b) of section 6662 is amended

			 by adding at the end the following new sentence: Except as provided in

			 paragraph (1) or (2)(B) of section 6662A(e), this section shall not apply to

			 the portion of any underpayment which is attributable to a reportable

			 transaction understatement on which a penalty is imposed under section

			 6662A.

				(2)Paragraph (2) of section 6662A(e) is

			 amended to read as follows:

					

						(2)Coordination

				with other penalties

							(A)Coordination

				with fraud penaltyThis

				section shall not apply to any portion of an understatement on which a penalty

				is imposed under section 6663.

							(B)Coordination

				with gross valuation misstatement penaltyThis section shall not apply to any portion

				of an understatement on which a penalty is imposed under section 6662 if the

				rate of the penalty is determined under section

				6662(h).

							.

				(3)Subsection (f) of section 812 of the

			 American Jobs Creation Act of 2004 is amended to read as follows:

					

						(f)Effective

				Dates

							(1)In

				generalExcept as provided in

				paragraph (2), the amendments made by this section shall apply to taxable years

				ending after the date of the enactment of this Act.

							(2)Disqualified

				opinionsSection

				6664(d)(3)(B) of the Internal Revenue Code of 1986 (as added by subsection (c))

				shall not apply to the opinion of a tax advisor if—

								(A)the opinion was provided to the taxpayer

				before the date of the enactment of this Act,

								(B)the opinion relates to one or more

				transactions all of which were entered into before such date, and

								(C)the tax treatment of items relating to each

				such transaction was included on a return or statement filed by the taxpayer

				before such

				date.

								.

				(y)Amendment

			 related to section 814 of the ActSubparagraph (B) of section 6501(a)(10) is

			 amended by striking (as defined in section 6111).

			(z)Amendment

			 related to section 815 of the ActParagraph (1) of section 6112(b) is amended

			 (or was required to maintain a list under subsection (a) as in effect

			 before the enactment of the American Jobs Creation Act of 2004) after

			 a list under subsection (a).

			(aa)Amendments

			 related to section 832 of the Act

				(1)Subsection (e) of section 853 is amended to

			 read as follows:

					

						(e)Treatment of

				certain taxes not allowed as a credit under section 901This section shall not apply to any tax

				with respect to which the regulated investment company is not allowed a credit

				under section 901 by reason of subsection (k) or (l) of such

				section.

						.

				(2)Clause (i) of section 901(l)(2)(C) is

			 amended by striking if such security were stock.

				(bb)Amendments

			 related to section 833 of the Act

				(1)Subsection (a) of section 734 is amended by

			 inserting with respect to such distribution before the period at

			 the end.

				(2)So much of subsection (b) of section 734 as

			 precedes paragraph (1) is amended to read as follows:

					

						(b)Method of

				adjustmentIn the case of a

				distribution of property to a partner by a partnership with respect to which

				the election provided in section 754 is in effect or with respect to which

				there is a substantial basis reduction, the partnership

				shall—

						.

				(cc)Amendment

			 related to section 835 of the ActParagraph (3) of section 860G(a) is

			 amended—

				(1)in subparagraph (A)(iii)(I), by striking

			 the obligation and inserting a reverse mortgage loan or

			 other obligation, and

				(2)by striking all that follows subparagraph

			 (C) and inserting the following:

					

						For

				purposes of subparagraph (A), any obligation secured by stock held by a person

				as a tenant-stockholder (as defined in section 216) in a cooperative housing

				corporation (as so defined) shall be treated as secured by an interest in real

				property. For purposes of subparagraph (A), any obligation originated by the

				United States or any State (or any political subdivision, agency, or

				instrumentality of the United States or any State) shall be treated as

				principally secured by an interest in real property if more than 50 percent of

				such obligations which are transferred to, or purchased by, the REMIC are

				principally secured by an interest in real property (determined without regard

				to this

				sentence)..

				(dd)Amendments

			 related to section 836 of the Act

				(1)Paragraph (1) of section 334(b) is amended

			 by striking except that and all that follows and

			 inserting

					

						except that, in the hands of such

			 distributee—(A)the basis of such property shall be the

				fair market value of the property at the time of the distribution in any case

				in which gain or loss is recognized by the liquidating corporation with respect

				to such property, and

						(B)the basis of any property described in

				section 362(e)(1)(B) shall be the fair market value of the property at the time

				of the distribution in any case in which such distributee’s aggregate adjusted

				basis of such property would (but for this subparagraph) exceed the fair market

				value of such property immediately after such

				liquidation.

						.

				(2)Clause (ii) of section 362(e)(2)(C) is

			 amended to read as follows:

					

						(ii)ElectionAny election under clause (i) shall be made

				at such time and in such form and manner as the Secretary may prescribe, and,

				once made, shall be

				irrevocable.

						.

				(ee)Amendment

			 related to section 840 of the ActSubsection (d) of section 121 is

			 amended—

				(1)by redesignating the paragraph (10)

			 relating to property acquired from a decedent as paragraph (11) and by moving

			 such paragraph to the end of such subsection, and

				(2)by amending the paragraph (10) relating to

			 property acquired in like-kind exchange to read as follows:

					

						(10)Property

				acquired in like-kind exchangeIf a taxpayer acquires property in an

				exchange with respect to which gain is not recognized (in whole or in part) to

				the taxpayer under subsection (a) or (b) of section 1031, subsection (a) shall

				not apply to the sale or exchange of such property by such taxpayer (or by any

				person whose basis in such property is determined, in whole or in part, by

				reference to the basis in the hands of such taxpayer) during the 5-year period

				beginning with the date of such

				acquisition.

						.

				(ff)Amendment

			 related to section 849 of the ActSubsection (a) of section 849 of the

			 American Jobs Creation Act of 2004 is amended by inserting , and in the

			 case of property treated as tax-exempt use property other than by reason of a

			 lease, to property acquired after March 12, 2004 before the period at

			 the end.

			(gg)Amendments

			 related to section 853 of the Act

				(1)Subparagraph (C) of section 4081(a)(2) is

			 amended by striking for use in commercial aviation and inserting

			 for use in commercial aviation by a person registered for such use under

			 section 4101.

				(2)So much of paragraph (2) of section 4081(d)

			 as precedes subparagraph (A) is amended to read as follows:

					

						(2)Aviation

				fuelsThe rates of tax

				specified in clauses (ii) and (iv) of subsection (a)(2)(A) shall be 4.3 cents

				per

				gallon—

						.

				(hh)Amendment

			 related to section 884 of the ActSubparagraph (B) of section 170(f)(12) is

			 amended by adding at the end the following new clauses:

				

					(v)Whether the donee organization provided any

				goods or services in consideration, in whole or in part, for the qualified

				vehicle.

					(vi)A description and good faith estimate of

				the value of any goods or services referred to in clause (v) or, if such goods

				or services consist solely of intangible religious benefits (as defined in

				paragraph (8)(B)), a statement to that

				effect.

					.

			(ii)Amendments

			 related to section 885 of the Act

				(1)Paragraph (2) of section 26(b) is amended

			 by striking and at the end of subparagraph (R), by striking the

			 period at the end of subparagraph (S) and inserting , and, and

			 by adding at the end the following new subparagraph:

					

						(T)subsections (a)(1)(B)(i) and (b)(4)(A) of

				section 409A (relating to interest and additional tax with respect to certain

				deferred

				compensation).

						.

				(2)Clause (ii) of section 409A(a)(4)(C) is

			 amended by striking first.

				(3)(A)Notwithstanding section 885(d)(1) of the

			 American Jobs Creation Act of 2004, subsection (b) of section 409A of the

			 Internal Revenue Code of 1986 shall take effect on January 1, 2005.

					(B)Not later than 90 days after the date of

			 the enactment of this Act, the Secretary of the Treasury shall issue guidance

			 under which a nonqualified deferred compensation plan which is in violation of

			 the requirements of section 409A(b) of such Code shall be treated as not having

			 violated such requirements if such plan comes into conformance with such

			 requirements during such limited period as the Secretary may specify in such

			 guidance.

					(4)Subsection (f) of section 885 of the

			 American Jobs Creation Act of 2004 is amended by striking December 31,

			 2004 the first place it appears and inserting January 1,

			 2005.

				(jj)Amendments

			 related to section 898 of the Act

				(1)Paragraph (3) of section 361(b) is amended

			 by inserting (reduced by the amount of the liabilities assumed (within

			 the meaning of section 357(c))) before the period at the end.

				(2)Paragraph (1) of section 357(d) is amended

			 by inserting section 361(b)(3), after section

			 358(h),.

				(kk)Amendment

			 related to section 899 of the ActSubparagraph (A) of section 351(g)(3) is

			 amended by adding at the end the following: If there is not a real and

			 meaningful likelihood that dividends beyond any limitation or preference will

			 actually be paid, the possibility of such payments will be disregarded in

			 determining whether stock is limited and preferred as to

			 dividends..

			(ll)Amendment

			 related to section 902 of the ActParagraph (1) of section 709(b) is amended

			 by striking taxpayer both places it appears and inserting

			 partnership.

			(mm)Amendment

			 related to section 909 of the ActClause (ii) of section 451(i)(4)(B) is

			 amended by striking the close of the period applicable under subsection

			 (a)(2)(B) as extended under paragraph (2) and inserting December

			 31, 2006.

			(nn)Effective

			 dateThe amendments made by

			 this section shall take effect as if included in the provisions of the American

			 Jobs Creation Act of 2004 to which they relate.

			3.Amendments related to

			 the Working Families Tax Relief Act of 2004

			(a)Amendment

			 related to section 201 of the ActParagraph (2) of section 152(e) is amended

			 to read as follows:

				

					(2)RequirementsFor purposes of paragraph (1), the

				requirements described in this paragraph are met if—

						(A)a decree of divorce or separate maintenance

				or written separation agreement between the parents applicable to the taxable

				year beginning in such calendar year provides that the noncustodial parent

				shall be entitled to any deduction allowable under section 151 for such child,

				and in the case of such a decree or agreement executed before January 1, 1985,

				the noncustodial parent provides at least $600 for the support of such child

				during such calendar year, or

						(B)the custodial parent signs a written

				declaration (in such manner and form as the Secretary may prescribe) that such

				parent will not claim such child as a dependent for such taxable year.

						For purposes of subparagraph (A),

				amounts expended for the support of a child or children shall be treated as

				received from the noncustodial parent to the extent that such parent provided

				amounts for such

				support..

			(b)Amendment

			 related to section 203 of the ActSubparagraph (B) of section 21(b)(1) is

			 amended by inserting (as defined in section 152, determined without

			 regard to subsections (b)(1), (b)(2), and (d)(1)(B)) after

			 dependent of the taxpayer.

			(c)Amendment

			 related to section 207 of the ActSubparagraph (A) of section 223(d)(2) is

			 amended by inserting , determined without regard to subsections (b)(1),

			 (b)(2), and (d)(1)(B) thereof after section 152.

			(d)Effective

			 dateThe amendments made by

			 this section shall take effect as if included in the provisions of the Working

			 Families Tax Relief Act of 2004 to which they relate.

			4.Amendments related to

			 the Jobs and Growth Tax Relief Reconciliation Act of 2003

			(a)Amendments

			 related to section 201 of the Act

				(1)Clause (ii) of section 168(k)(4)(B) is

			 amended to read as follows:

					

						(ii)which is—

							(I)acquired by the taxpayer after May 5, 2003,

				and before January 1, 2005, but only if no written binding contract for the

				acquisition was in effect before May 6, 2003, or

							(II)acquired by the taxpayer pursuant to a

				written binding contract which was entered into after May 5, 2003, and before

				January 1, 2005,

				and

							.

				(2)Subparagraph (D) of section 1400L(b)(2) is

			 amended by striking September 11, 2004 and inserting

			 January 1, 2005.

				(b)Effective

			 dateThe amendment made by

			 this section shall take effect as if included in section 201 of the Jobs and

			 Growth Tax Relief and Reconciliation Act of 2003.

			5.Amendment related to

			 the Victims of Terrorism Tax Relief Act of 2001

			(a)Amendment

			 related to section 201 of the ActParagraph (17) of section 6103(l) is

			 amended by striking subsection (f), (i)(7), or (p) and inserting

			 subsection (f), (i)(8), or (p).

			(b)Effective

			 dateThe amendment made by

			 this section shall take effect as if included in section 201 of the Victims of

			 Terrorism Tax Relief Act of 2001.

			6.Amendment related to

			 the Transportation Equity Act for the 21st Century

			(a)Amendment related

			 to section 9005 of the ActThe last sentence of paragraph (2) of

			 section 9504(b) is amended by striking subparagraph (B) and

			 inserting subparagraph (C).

			(b)Effective

			 dateThe amendment made by

			 this section shall take effect as if included in section 9005 of the

			 Transportation Equity Act for the 21st Century.

			7.Amendments related to

			 the Taxpayer Relief Act of 1997

			(a)Amendments

			 related to section 1055 of the Act

				(1)The last sentence of section 6411(a) is

			 amended by striking 6611(f)(3)(B) and inserting

			 6611(f)(4)(B).

				(2)Paragraph (4) of section 6601(d) is amended

			 by striking 6611(f)(3)(A) and inserting

			 6611(f)(4)(A).

				(b)Amendment

			 related to section 1144 of the ActSubparagraph (B) of section 6038B(a)(1) is

			 amended by inserting or at the end.

			(c)Effective

			 dateThe amendments made by

			 this section shall take effect as if included in the provisions of the Taxpayer

			 Relief Act of 1997 to which they relate.

			8.Clerical

			 corrections

			(a)Subparagraph (C) of section 2(b)(2) is

			 amended by striking subparagraph (C) and inserting

			 subparagraph (B).

			(b)Subparagraph (E) of section 26(b)(2) is

			 amended by striking section 530(d)(3) and inserting

			 section 530(d)(4).

			(c)(1)Subclause (II) of section 38(c)(2)(A)(ii)

			 is amended by striking or the New York Liberty Zone business employee

			 credit or the specified credits and inserting , the New York

			 Liberty Zone business employee credit, and the specified

			 credits.

				(2)Subclause (II) of section 38(c)(3)(A)(ii)

			 is amended by striking or the specified credits and inserting

			 and the specified credits.

				(3)Subparagraph (B) of section 38(c)(4) is

			 amended—

					(A)by striking includes and

			 inserting means, and

					(B)by inserting and at the end

			 of clause (i).

					(d)(1)Subparagraph (A) of section 39(a)(1) is

			 amended by striking each of the 1 taxable years and by inserting

			 the taxable year.

				(2)Subparagraph (B) of section 39(a)(3) is

			 amended to read as follows:

					

						(B)paragraph (1) shall be applied by

				substituting each of the 5 taxable years for the taxable

				year in subparagraph (A) thereof,

				and

						.

				(e)Paragraph (5) of section 43(c) is amended

			 to read as follows:

				

					(5)Alaska natural

				gasFor purposes of paragraph

				(1)(D)—

						(A)In

				generalThe term Alaska

				natural gas means natural gas entering the Alaska natural gas pipeline

				(as defined in section 168(i)(16) (determined without regard to subparagraph

				(B) thereof)) which is produced from a well—

							(i)located in the area of the State of Alaska

				lying north of 64 degrees North latitude, determined by excluding the area of

				the Alaska National Wildlife Refuge (including the continental shelf thereof

				within the meaning of section 638(1)), and

							(ii)pursuant to the applicable State and

				Federal pollution prevention, control, and permit requirements from such area

				(including the continental shelf thereof within the meaning of section

				638(1)).

							(B)Natural

				gasThe term natural

				gas has the meaning given such term by section

				613A(e)(2).

						.

			(f)Paragraph (2) of section 45I(a) is amended

			 by striking qualified credit oil production and inserting

			 qualified crude oil production.

			(g)Subparagraph (E) of section 50(a)(2) is

			 amended by striking section 48(a)(5) and inserting

			 section 48(b).

			(h)(1)Subsection (a) of section 62 is

			 amended—

					(A)by redesignating paragraph (19) (relating

			 to costs involving discrimination suits, etc.), as added by section 703 of the

			 American Jobs Creation Act of 2004, as paragraph (20), and

					(B)by moving such paragraph after paragraph

			 (19) (relating to health savings accounts).

					(2)Subsection (e) of section 62 is amended by

			 striking subsection (a)(19) and inserting subsection

			 (a)(20).

				(i)Paragraph (3) of section 167(f) is amended

			 by striking section 197(e)(7) and inserting section

			 197(e)(6).

			(j)Subparagraph (D) of section 168(i)(15) is

			 amended by striking This paragraph shall not apply to and

			 inserting Such term shall not include.

			(k)Paragraph (2) of section 221(d) is amended

			 by striking this Act and inserting the Taxpayer Relief

			 Act of 1997.

			(l)Paragraph (8) of section 318(b) is amended

			 by striking section 6038(d)(2) and inserting section

			 6038(e)(2).

			(m)Subparagraph (B) of section 332(d)(1) is

			 amended by striking distribution to which section 301 applies

			 and inserting distribution of property to which section 301

			 applies.

			(n)Paragraph (1) of section 415(l) is amended

			 by striking individual medical account and inserting

			 individual medical benefit account.

			(o)The matter following clause (iv) of section

			 415(n)(3)(C) is amended by striking clauses and inserting

			 clause.

			(p)Paragraph (12) of section 501(c) is

			 amended—

				(1)by striking subparagraph

			 (C)(iii) in subparagraph (F) and inserting subparagraph

			 (C)(iv), and

				(2)by striking subparagraph

			 (C)(iv) in subparagraph (G) and inserting subparagraph

			 (C)(v).

				(q)Clause (ii) of section 501(c)(22)(B) is

			 amended by striking clause (ii) of paragraph (21)(B) and

			 inserting clause (ii) of paragraph (21)(D).

			(r)Paragraph (1) of section 512(b) is amended

			 by striking section 512(a)(5) and inserting subsection

			 (a)(5).

			(s)(1)Subsection (b) of section 512 is

			 amended—

					(A)by redesignating paragraph (18) (relating

			 to the treatment of gain or loss on sale or exchange of certain brownfield

			 sites), as added by section 702 of the American Jobs Creation Act of 2004, as

			 paragraph (19), and

					(B)by moving such paragraph to the end of such

			 subsection.

					(2)Subparagraph (E) of section 514(b)(1) is

			 amended by striking section 512(b)(18) and inserting

			 section 512(b)(19).

				(t)(1)Subsection (b) of section 530 is amended by

			 striking paragraph (3) and by redesignating paragraphs (4) and (5) as

			 paragraphs (3) and (4), respectively.

				(2)Clause (ii) of section 530(b)(2)(A) is

			 amended by striking paragraph (4) and inserting paragraph

			 (3).

				(u)Section 881(e)(1)(C) is amended by

			 inserting interest-related dividend received by a controlled foreign

			 corporation after shall apply to any.

			(v)Clause (i) of section 954(c)(1)(C) is

			 amended by striking paragraph (4)(A) and inserting

			 paragraph (5)(A).

			(w)Subparagraph (F) of section 954(c)(1) is

			 amended by striking Net income from notional principal

			 contracts. after Income from notional principal

			 contracts.—.

			(x)Paragraph (23) of section 1016(a) is

			 amended by striking 1045(b)(4) and inserting

			 1045(b)(3).

			(y)Paragraph (1) of section 1256(f) is amended

			 by striking subsection (e)(2)(C) and inserting subsection

			 (e)(2).

			(z)The matter preceding clause (i) of section

			 1031(h)(2)(B) is amended by striking subparagraph and inserting

			 subparagraphs.

			(aa)Paragraphs (1) and (2) of section 1375(d)

			 are each amended by striking subchapter C and inserting

			 accumulated.

			(bb)Each of the following provisions are

			 amended by striking General Accounting Office each place it

			 appears therein and inserting Government Accountability

			 Office:

				(1)Clause (ii) of section

			 1400E(c)(4)(A).

				(2)Paragraph (1) of section 6050M(b).

				(3)Subparagraphs (A), (B)(i), and (B)(ii) of

			 section 6103(i)(8).

				(4)Paragraphs (3)(C)(i), (4), (5), and (6)(B)

			 of section 6103(p).

				(5)Subsection (e) of section 8021.

				(cc)(1)Clause (ii) of section 1400L(b)(2)(C) is

			 amended by striking section 168(k)(2)(C)(i) and inserting

			 section 168(k)(2)(D)(i).

				(2)Clause (iv) of section 1400L(b)(2)(C) is

			 amended by striking section 168(k)(2)(C)(iii) and inserting

			 section 168(k)(2)(D)(iii).

				(3)Subparagraph (D) of section 1400L(b)(2) is

			 amended by striking section 168(k)(2)(D) and inserting

			 section 168(k)(2)(E).

				(4)Subparagraph (E) of section 1400L(b)(2) is

			 amended by striking section 168(k)(2)(F) and inserting

			 section 168(k)(2)(G).

				(5)Paragraph (5) of section 1400L(c) is

			 amended by striking section 168(k)(2)(C)(iii) and inserting

			 section 168(k)(2)(D)(iii).

				(dd)Section 3401 is amended by redesignating

			 subsection (h) as subsection (g).

			(ee)Paragraph (2) of section 4161(a) is amended

			 to read as follows:

				

					(2)3 percent rate

				of tax for electric outboard motorsIn the case of an electric outboard motor,

				paragraph (1) shall be applied by substituting 3 percent for

				10

				percent.

					.

			(ff)Subparagraph (C) of section 4261(e)(4) is

			 amended by striking imposed subsection (b) and inserting

			 imposed by subsection (b).

			(gg)Subsection (a) of section 4980D is amended

			 by striking plans and inserting plan.

			(hh)The matter following clause (iii) of

			 section 6045(e)(5)(A) is amended by striking for

			 $250,000. and all that follows through to the

			 Treasury. and inserting for $250,000. The

			 Secretary may by regulation increase the dollar amounts under this subparagraph

			 if the Secretary determines that such an increase will not materially reduce

			 revenues to the Treasury..

			(ii)Subsection (p) of section 6103 is

			 amended—

				(1)by striking so much of paragraph (4) as

			 precedes subparagraph (A) and inserting the following:

					

						(4)SafeguardsAny Federal agency described in subsection

				(h)(2), (h)(5), (i)(1), (2), (3), (5), or (7), (j)(1), (2), or (5), (k)(8),

				(l)(1), (2), (3), (5), (10), (11), (13), (14), or (17) or (o)(1), the

				Government Accountability Office, the Congressional Budget Office, or any

				agency, body, or commission described in subsection (d), (i)(3)(B)(i) or

				7(A)(ii), or (l)(6), (7), (8), (9), (12), (15), or (16) or any other person

				described in subsection (l)(16), (18), (19), or (20) shall, as a condition for

				receiving returns or return

				information—

						,

				(2)by amending paragraph (4)(F)(i) to read as

			 follows:

					

						(i)in the case of an agency, body, or

				commission described in subsection (d), (i)(3)(B)(i), or (l)(6), (7), (8), (9),

				or (16), or any other person described in subsection (l)(16), (18), (19), or

				(20) return to the Secretary such returns or return information (along with any

				copies made therefrom) or make such returns or return information undisclosable

				in any manner and furnish a written report to the Secretary describing such

				manner,

						,

				and

				(3)by striking the first full sentence in the

			 matter following subparagraph (F) of paragraph (4) and inserting the following:

			 If the Secretary determines that any such agency, body, or commission,

			 including an agency or any other person described in subsection (l)(16), (18),

			 (19), or (20), or the Government Accountability Office or the Congressional

			 Budget Office, has failed to, or does not, meet the requirements of this

			 paragraph, he may, after any proceedings for review established under paragraph

			 (7), take such actions as are necessary to ensure such requirements are met,

			 including refusing to disclose returns or return information to such agency,

			 body, or commission, including an agency or any other person described in

			 subsection (l)(16), (18), (19), or (20), or the Government Accountability

			 Office or the Congressional Budget Office, until he determines that such

			 requirements have been or will be met..

				(jj)Clause (ii) of section 6111(b)(1)(A) is

			 amended by striking advice or assistance and inserting

			 aid, assistance, or advice.

			(kk)Section 6427 is amended by striking

			 subsection (o) and by redesignating subsection (p) as subsection (o).

			(ll)Paragraph (3) of section 6662(d) is amended

			 by striking the before 1 or more.

			9.Other corrections

			 related to the American Jobs Creation Act of 2004

			(a)Amendments

			 related to section 233 of the Act

				(1)Clause (vi) of section 1361(c)(2)(A) is

			 amended—

					(A)by inserting or a depository

			 institution holding company (as defined in section 3(w)(1) of the Federal

			 Deposit Insurance Act (12 U.S.C. 1813(w)(1)) after a bank (as

			 defined in section 581), and

					(B)by inserting or company

			 after such bank.

					(2)Paragraph (16) of section 4975(d) is

			 amended—

					(A)in subparagraph (A), by inserting or

			 a depository institution holding company (as defined in section 3(w)(1) of the

			 Federal Deposit Insurance Act (12 U.S.C. 1813(w)(1)) after a

			 bank (as defined in section 581), and

					(B)in subparagraph (C), by inserting or

			 company after such bank.

					(b)Amendment

			 related to section 237 of the ActSubparagraph (F) of section 1362(d)(3) is

			 amended by striking a bank holding company and all that follows

			 through section 2(p) of such Act) and inserting a

			 depository institution holding company (as defined in section 3(w)(1) of the

			 Federal Deposit Insurance Act (12 U.S.C. 1813(w)(1)).

			(c)Amendments

			 related to section 239 of the ActParagraph (3) of section 1361(b) is

			 amended—

				(1)in subparagraph (A), by striking and

			 in the case of information returns required under part III of subchapter A of

			 chapter 61, and

				(2)by adding at the end the following new

			 subparagraph:

					

						(E)Information

				returnsExcept to the extent

				provided by the Secretary, this paragraph shall not apply to information

				returns made by a qualified subchapter S subsidiary under part III of

				subchapter A of chapter

				61.

						.

				(d)Effective

			 dateThe amendments made by

			 this section shall take effect as if included in the provisions of the American

			 Jobs Creation Act of 2004 to which they relate.

			

